Judgment affirmed on opinion below, with costs, and the questions certified to this court answered as follows:
First. The words "heirs of such child," in the 8th clause of the testator's will, mean the person or persons who, in case such child should die intestate, would, under the laws of New York, inherit the real estate of which he or she might die seized.
Second. If any of the children of the testator die without leaving issue, the one-fourth of the real estate set apart for the use of that child is to be distributed among his or her surviving brothers and sisters and the issue of any deceased brother or sister per capita and not per stirpes.
Third. In case of the death of any of his children without issue, the testator did not die intestate in respect to the remainder in the share set apart for the benefit of each child during life, but it goes to his or her heirs at law to be equally divided between them.
All concur. *Page 780